DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 12/7/2020. Claims 1-14 and 17-22 are currently pending. The cancellation of claims 15-16 is acknowledged. Claims 1, 3, 4, and 11-13 have been amended. Claims 17-22 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the limitation “a front bearing rotatably supporting a front portion of the rotary shaft of the motor and being held by the head housing” in lines 9-10 comprises new matter not previously disclosed by the applicant as originally filed. Bearing elements 24 and 25 are the only bearings that are disclosed on the front portion of the rotary shaft. However, bearing element 24 is disclosed in para. 0028 as affixed to the motor housing and bearing element 25 is disclosed as an eccentric bearing and it is not disclosed that bearing element 25 is held by the head housing. Figs. 5 and 6 depict bearing element 25 within the head housing but it is not discernible if the head housing is holding the bearing element 25. If applicant is referring to bearing element 25, then this limitation in combination with claim 7 would constitute new matter not disclosed in the specification as originally filed since there is no disclosure of a front bearing as recited in claim 1 in combination with an eccentric bearing as recited in claim 7. Therefore, it cannot be concluded that the inventor had possession of the claimed invention at the time the application was filed. Claims 2-10 and 20-22 are rejected based on their dependency from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2017/0080545 A1) in view of Takahashi (US 7719146 B2).
	Regarding claim 1, Furusawa discloses a power tool (1 – Fig. 14) comprising: a motor (110 – Fig. 14) having a rotary shaft (111 – Fig. 14) extending in a front-rear direction (from left to right, see Fig. 14); a motor housing (100 – Fig. 14) that houses the motor; a head housing (101 – Fig. 14) held forward of the motor housing by at least one fastener inserted from a front side of the head housing into the motor housing (Fig. 1 depicts fasteners securing the head housing to the motor housing, see para. 0092); and an output shaft (220 – Fig. 15) protruding downward from the head housing and extending perpendicular to the at least one threaded fastener (see Figs. 1 and 15); a front bearing (the unlabeled bearing immediately to the right of 113 – Fig. 15) rotatably supporting a front portion of the rotary shaft of the motor and being held by the head housing (see Fig. 15, consistent with applicant’s disclosure, since the unlabeled bearing immediately to the right of 113 is depicted as within the head housing, it is interpreted to be held by the head housing); an upper bearing (227 – Fig. 15) rotatably supporting an upper portion of the output shaft and being held by the head housing (see Fig. 15); and a lower bearing (226 – Fig. 15) rotatably supporting a lower portion of the output shaft and being held by the head housing (see Fig. 15).
	However, Furusawa does not expressly disclose that the fastener is a threaded Fastener.
	However, Furusawa further discloses in para. 0052, lines 3-5, that a left housing of a different embodiment is fastened to a right housing using screws. One of ordinary skill in the art would have recognized that since threaded fasteners can be used to secure to portions of housing together, threaded fasteners can also be used to fasten the head housing to the motor housing.
	Therefore, it would have been obvious, before the effective filing date of applicant’s claimed invention, to have used threaded fasteners as the fasteners used to secure the head housing to the motor housing since Furusawa already teaches that threaded fasteners are capable of securing tool housing portions together and as such are a known solution for securing housing portions together.
	However, Furusawa does not disclose that the head housing is made of a resin.
	Takahashi teaches a power tool (1 – Fig. 1) comprising a head housing (2 – fig. 1) made of resin (col. 5, line 67 – col. 6, line 5). One of ordinary skill in the art, upon reading the teaching of Takahashi, would have recognized that a head housing made out of resin would be less expensive to produce than a head housing made out of metal.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the head housing of Furusawa to be made out of resin as taught by Takahashi in order to make the head housing less expensive to produce.	

Furusawa, as modified by Takahashi further discloses:
	Claim 2, that the head housing (101 – Fig. 14, Furusawa) has a divided structure (the lower half of 101 and the upper half of 101 – Fig. 14, Furusawa).

	Claim 9, that a rotational axis line a (the axis of 111 – Fig. 14, Furusawa) of the motor (110 – Fig. 14, Furusawa) is perpendicular to a pivot axis line (the axis of 220 – Fig. 15, Furusawa) of the output shaft (see Fig. 15, Furusawa).

	Claim 10, an eccentric bearing (113 – Fig. 14, Furusawa) and a lever (114 – Fig. 14, Furusawa) configured to convert rotational motion of a rotary shaft of the motor into oscillating pivoting movement of the output shaft (para. 0054, lines 7-13, Furusawa).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2017/0080545 A1) in view of Takahashi (US 7719146 B2) and McCambridge (US 5658193 B2).
	Regarding claim 8, Furusawa, as modified by Takahashi, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Furusawa, as modified by Takahashi, does not expressly teach that the motor housing has a two-halved structure in which half housings are joined.
	McCambridge teaches a power tool (10 – Fig. 1) comprising a motor housing (12 – Fig. 1) that has a two halved structure (the assembly of 14 and 16 – Fig. 1) in which half housings are joined (col. 3, lines 22-25). One of ordinary skill in the art, upon reading the teaching of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the motor housing of Furusawa to have a two-halved structure in which half housings are joined as suggested by McCambridge in order to allow the housing to be easier to produce.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2019/0030616 A1) in view of Furusawa (US 2017/0080545 A1).
Regarding claim 11, Hess discloses a power tool (10 – Fig. 1) comprising a motor (26 – Fig. 2) extending in a front-rear direction (see Fig. 2); a motor housing (12 – Fig. 1) that houses the motor; a head housing (20 – Fig. 1) held forward of the motor housing; and an output shaft (22 – Fig. 2) protruding downward from the head housing (see Fig. 2); wherein the head housing has a divided structure that includes an upper-head housing (see annotated Fig. 2 below) and a lower-head housing (see annotated Fig. 2 below), and the upper-head housing is fastened to the lower-head housing by at least one fastener (see annotated Fig. 2 below) that extends through at least a portion of the lower-head housing and into the upper-head housing such that a head of the at least one threaded fastener is seated on or in the lower head housing (see annotated Fig. 2 below).
	However, Hess does not expressly disclose that the fastener is a threaded fastener.

	Therefore, it would have been obvious, before the effective filing date of applicant’s claimed invention, to have used threaded fasteners as the fasteners used to secure the upper-head housing to the lower-head housing of Hess since Furusawa teaches that threaded fasteners are capable of securing tool housing portions together and as such are a known solution for securing housing portions together.

Annotated Fig. 2, from Hess

    PNG
    media_image1.png
    645
    843
    media_image1.png
    Greyscale

c (the plane where the lower-head housing joins the upper-head housing, see annotated Fig. 2 above) between the upper-head housing (see annotated Fig. 2 above) and the lower-head housing (see annotated Fig. 2 above) is located upward of a rotational axis line a of the motor (the longitudinal axis of 28 – Fig. 2, Hess). Note that the power tool of Hess, as modified by Furusawa, is a hand-held power tool. When the power tool is rotated 180 degrees about its longitudinal axis, the dividing line is located upward of the rotational axis line of the motor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa (US 2017/0080545 A1).
	Regarding claim 17, Furusawa discloses a power tool (1 – Fig. 14) comprising: a motor (110 – Fig. 14) having a rotary shaft (111 – Fig. 14) extending in a front-rear direction (from left to right, see Fig. 14); a motor housing (100 – Fig. 14) that houses the motor; a head housing (101 – Fig. 14) including an upper-head housing (the upper half of 101 – Fig. 14) connected with a lower-head housing (the lower half of 101 – Fig. 14); an output shaft (220 – Fig. 15) (see Figs. 1); a front bearing (the unlabeled bearing to immediately to the right of 113 – Fig. 15) rotatably supporting a front portion of the rotary shaft of the motor and being disposed within the lower-head housing (see Fig. 15); an upper bearing (227 – Fig. 15) rotatably supporting an upper portion of the output shaft and being disposed within the upper-head housing (see Fig. 15); and a lower bearing (226 – Fig. 15) rotatably supporting a lower portion of the output shaft and being disposed within the lower-head housing (see Fig. 15).

Allowable Subject Matter
Claims 13, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/22/2021